DETAILED ACTION
This is a Non-Final Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 79, 88 and 91-93 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79, 88 and 91-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 79 requires that the claimed food product comprises:
at least one ingredient; 
at least one salt that imparts a salty taste; and 
at least one compound according to Formula R3.
Since the claim is toward a food product, wherein all components therein are ingredients, it is unclear if the claim only requires: one of any type of ingredient, including at least one salt that imparts a salty taste; and at least one compound 
Further, the meets and bounds of the food product being claimed is unclear as there is nothing to indicate what the food is other than it comprises the Formula R3.

In claim 79 it is unclear as to what the meets and bounds of the following claimed amount are: "an amount sufficient to enhance a perception of saltiness, as determined by a trained sensory panel".

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 79, 88 and 91-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brito (5,871,794) in view of Sato and Beyazova (2010/0034944).
Sato: Synthesis of All Four Stereoisomers of Antibacterial Component of Avocado; Agric. Biol. Chem,, 46 (2), 481 ~485, 1982

With regard to the prior art, the term/phrase "an amount sufficient to enhance a perception of saltiness" encompasses about 0.01 to 3 wt%, as in claim 93.
 With regard to the prior art, the term/phrase "at least one ingredient" encompasses wherein the food composition further comprises another ingredients.

Independent claim 79, with the R3 species of claim 88
Brito teaches methods of making a food product, guacamole (ti.), comprising: 
at least one ingredient, optional multiple flavorings (3, 13+); 
salt (2, 5+, 3, 13+), known to impart a salty taste; and
other ingredients, avocado (2, 65+).

Brito teaches the use of avocado, however, does not discuss that it comprises at least on compound according to Formula 3, as claimed.
Sato also teaches about food products that are known for comprising fat, like avocados (ti), and shows that they naturally include components which include the at least one compound according to Formula 3, wherein R3 is 
    PNG
    media_image1.png
    26
    88
    media_image1.png
    Greyscale
/ OH (ab. above Table 1 ), the specifically claimed species of claim 88, otherwise known for having the HACAPLUS Registration Number of 81704-27-0(P).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making avocado products, as the modified teaching above, to include the names of the components naturally found in the avocadoes, as shown by Sato, because Sato illustrates that the art finds the claimed compound to reside in avocadoes.




Amount of formula R3
The modified teaching provides the use of Formula R3 in a food composition, as discussed above.
The modified teaching does not discuss the amount of Formula R3 in the food composition.
Beyazova also teaches the use of 16-heptadecene-1,2,4-triol for use in food compositions (0014, ref. clm. 13) comprising salt (Table 3-4) and further provides from 0.5 to 1000 ppm of the formula in the food (0026, ref. clm. 16).
Beyazova’s teaching of 16-heptadecene-1,2,4-triol, encompasses Formula R3, because although the compound taught lacks the stereochemical information (2S,4S/the dashed bonds) on the OH groups, they have the same formula and structure; and since the teaching does not have stereochemical information, the it is racemic/encompasses all stereochemical forms (S,S R,R R,S and S,R). Also, when looking to Beyazova as a whole, there is nothing that teaches against this compound encompassing S,S.

Beyazova’s 0.5 to 1000 ppm converts to 0.00005 to 0.1 wt%, which encompasses the claim of about 0.01 to 2 wt%.

Beyazova provides reasoning for the use of encompassing amounts, because it enhances mouthfeel and flavor of the food when used with salt (0036-0037).  



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foods with Formula R3, as the modified teaching above, to include the amount of Formula R3 used, including about 0.01 to 2 wt%, as claimed, because Beyazova provides reasoning for encompassing amounts because it enhances mouthfeel and flavor of the food when used with salt, which illustrates that the art finds encompassing amounts of Formula R3 as being suitable for similar intended uses, including methods of making foods with Formula R3 (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Intended use/functionality of the Formula R3 ingredient 
It would have been reasonable to expect that similar compositions have similar intended uses/functionality, including wherein the claimed intended use: wherein the at least one compound of Formula R3 enhances a perception of saltiness of the food product, as determined by a trained analytical sensory panel.
Further, the modified teaching, in Beyazova, provides Formula R3 enhances mouthfeel and flavor of the food comprising salt, which provides a reasonable expectation that when salty foods have their flavor enhanced this would include the enhancement of the salty flavor, as claimed.



In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 
In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further 

Dependent claims 91-93
As for claim 91, since Brito teaches about guacamole ((ti.), wherein the base ingredient is avocado flesh (ref. clm. 1), and avocados inherently comprise about 74 wt% water content, the examiner take Official Notice that the food product has a water content of at least about 30% by weight, as claimed.  

As for claim 92, it would have been reasonable to expect that similar compositions have similar intended uses, including the claimed intended use: wherein the food product is selected from the group consisting of a soup, a seasoning, and a ready-to-eat breakfast cereal.  Further, the modified teaching, in Beyazova, provides that the food product includes: soup, seasonings, and cereals.  

As for claim 93, see the Amount of Formula R3, above, where Beyazova teaches 0.5 to 1000 ppm of Formula R3 in food compositions, which converts to 0.00005 to 0.1 wt%, and encompasses the claim of about 0.01 to 2 wt%, for the reason that when used in encompassing amounts, Formula R3 enhances mouthfeel and flavor of the food comprising salt.  


Response to Arguments
 	It is asserted, that claims 79, 88, and 91-93 are rejected under 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite. Applicant respectfully traverses this rejection.  Regarding claim 79, the Examiner stated that it was unclear what components the claimed food product contains. Applicant submits that it is clear that the food product of claim 79 requires three components: " A salt that imparts a salty taste; 
" A compound according to Formula R3; and " An ingredient other than the salt and the compound. 
One of skill in the art would readily understand this meaning from reading claim 19 in view of the specification. As such, claim 79 should be considered definite in this regard. For example, one would understand that the ingredient other than the salt and the compound, in the context of the present application, might be avocado. 
Withdrawal of the rejection is respectfully requested. 
In response, the Examiner agrees and does not present said rejection for these reasons herein.

It is asserted, that the Examiner also stated that claim 79 is indefinite because "an amount sufficient to enhance the perception of saltiness of the food product" is a relative phrase comprising the relative terms "sufficient", "enhance", and "perception" because the specification does not provide a standard for ascertaining the requisite degree, and one of skill in the art would not be reasonably apprised of the scope of the type or amount of adequacy to satisfy "sufficient saltiness," "enhanced saltiness", and 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that the Examiner stated that it would have been obvious to add a flavor precursor of Grab in the guacamole of Brito, and in doing so one would arrive at a food product as recited in present claim 79. Specifically, the Examiner stated that it 

    PNG
    media_image2.png
    284
    736
    media_image2.png
    Greyscale
 However, the compound of Grab does not read on a compound of Formula R3 as recited in the present claims. Accordingly, if one were to include the compound of Grab in the guacamole of Brito as suggested by the Examiner, one would not arrive at a food product as recited in claim 79. Accordingly, the Examiner has failed to establish that claim 79 and its dependent claims are rendered obvious by Brito and Grab. 
Present claim 79 recites that the compound of Formula R3 has the following formula:

    PNG
    media_image3.png
    470
    744
    media_image3.png
    Greyscale


At page 2, lines 1-18 (reproduced below), Grab states: 

    PNG
    media_image4.png
    513
    694
    media_image4.png
    Greyscale
 
According to Grab, n is 1 or zero. Assuming n is 1, the compound according to Grab would have the following structure, with the number of carbons between the carbonyl group and the hydroxyl group being numbered: 
 

    PNG
    media_image5.png
    310
    503
    media_image5.png
    Greyscale


As shown the compound of Grab, at most (if n = 1) has four carbons between the carbonyl group and the hydroxyl group. 
In contrast, a compound according to Formula R3 of claim 79 would have seven carbons between the carbonyl group and the hydroxyl group. For at least this reason, the compound of Grab recited by the Examiner fails to read on a compound according to Formula R3 as recited in present claim 79. 
As such, if one were to modify the guacamole of Brito to include a compound of Grab as suggested by the Examiner, one would not arrive at a food product as recited in present claim 79. For at least this reason, Applicant submits that the Examiner has failed to establish that Brito and Grab render obvious claim 79 and its dependent claims. Reconsideration and withdrawal of the rejection is respectfully requested. 

In response, the examiner humbly apologizes, as they had the full intent of removing said Grab reference from the rejection in the previous Office Action, which is now done herein, based on Applicant’s persuasive arguments.

It is asserted, that regarding claim 88, the Examiner stated that "Brito teaches the use of avocado, Grab does discuss that the avocado has the specifically claimed species of additive, as in claim 88" (Office Action at page 11) and that Sato teaches that avocados contain a compound as recited in claim 88. The Examiner stated that it would have been obvious to add a compound as recited in claim 88 to guacamole of Bristo (as modified by Grab) because the compound is found naturally in avocados. 
Applicant respectfully disagrees. One would have no reason to add a compound as recited in present claim 88 to avocado, as avocado already contains such a compound. 
In response, please see the modified rejection above.

It is asserted, that nothing in Sato teaches or suggests that adding such a compound may enhance the perception of saltiness. Rather, the compounds disclosed in Sato are discussed as having antibacterial properties. There is no reason why one would add an antimicrobial compound to a food product to enhance the perception of saltiness as recited in the present claims. 
Applicant notes that the compound (compound 82) of claim 88 has the following structure, 

    PNG
    media_image6.png
    96
    657
    media_image6.png
    Greyscale

[AltContent: rect]which is not at all structurally similar to those compounds disclosed in Grab. 

Based on the DAP scores presented in Table 3, one would conclude that, when included in sufficient amounts in food products, compound 82 has the potential to allow for substantial reductions in the amount of salt in the food product, while maintaining a similar salty taste relative to a food product that has higher salt concentration but does not include compound 82. See, for example, paragraph [0310] of the application as filed. 
Through extensive research, the inventors determined that compound 82, when included in food products in a sufficient concentration, can increase the perception of saltiness in the food product, provided that the food product includes a salt that imparts a salty taste. 
Interestingly, the compounds disclosed in the present application, by themselves, did not elicit a perception of salty taste. Rather, they enhanced the perception of 
Nothing in the cited art teaches or suggests that compound 82 may enhance the 
perception of saltiness or teaches or suggest an amount of compound 82 that may be included in a food product to enhance the perception of saltiness. For at least this reason, Applicant submits that Brito, Grab, and Sato fail to render obvious claim 88. Reconsideration and withdrawal of the rejection is respectfully requested.  
	In response, although the modified rejection above teaches enhanced flavors when used in food compositions comprising salt, according to MPEP 2144.iV, the rational for using a components may be different from Applicant’s and this is permissible. Therefore this argument is not persuasive.


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Klein: Avocado -- the fruit that would make butter and meat obsolete; Living Nutrition Magazine vol. 11; published online at least by: Jan. 02, 2002 at: https://web.archive.org/web/20020102141943/http://www.living-foods.com/articles/avocadoarticle.html


Klein teaches that avocados comprise about 74% water content (see about para. 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793